Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 1 of 12 PageID #: 1




                                                   20-1004
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 2 of 12 PageID #: 2
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 3 of 12 PageID #: 3
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 4 of 12 PageID #: 4
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 5 of 12 PageID #: 5
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 6 of 12 PageID #: 6
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 7 of 12 PageID #: 7
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 8 of 12 PageID #: 8
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 9 of 12 PageID #: 9
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 10 of 12 PageID #: 10
Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 11 of 12 PageID #: 11
                Case 1:20-cv-01004-CBK Document 1 Filed 01/24/20 Page 12 of 12 PageID #: 12
 15 44 (Rev. 06/17)
                                                                        CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NW PAGE OF THIS FORM)

 I. (a) PLAINTIFFS                                                                                      DEFENDANTS

  CHRISTOPHER CAMERON and KATIE CAMERON, as Guardians Ad                                              SISSETON SWMMING POOL ASSOCIATION, INC., CITY OF
  Litem for S.C., a minor,                                                                            SISSETON, SOUTH DAKOTA, and DAVID STAUB

    (b) County of Residence of First Listed Plaintiff          Cass County, ND                          County of Residence of First Listed Defendant         Roberts County, SD
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                          (IN U.S PLAINTIFF CASES ONLY)
                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                THE TRACT OF LAND INVOLVED.

    (E) Attorneys (Firm Name. Address, and Telephone Number)                                            Attorneys (I Known)

 Heidepriem, Purtell, Siegel & Hinrichs, LIP, 101 W. 69th St., Sioux Falls,
 SD 57108, 605-6794470


 II. BASIS OF JURISDICTION (Place an 'X" in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an 'X" in One Box for Plamtiff
                                                                                                    For Diversity Cases Only)                                    and One Box for Defendant)
 0 I   U.S. Government               03     Federal Question                                                                PTF     DEF                                         PTF      DEF
          Plaintiff                           (US. Government Not a Party)                    Citizen of This State         0 I     X I     Incorporated or Principal Place       04      X4
                                                                                                                                              of Business In This State

 0 2 U.S. Government                 X 4 Diversity                                            Citizen of Another State      X2       0 2    Incorporated and Principal Place    0 5     05
       Defendant                           (Indicate Citizenship of Parties in Item III)                                                       of Business In Another State

                                                                                              Citizen or Subject of a       0 3      0 3    Foreign Nation                      06      06
                                                                                                Foreign Country
 IV. NATURE OF SUIT (mu,                       v.            otilo                                                                   Click here for: Nature a 'Suit Code Desch dons
       CONTRACT                                              TORTS                              FORFEITURE/PENALTY                    BANKRUPTCY .,. . ,-, . ,OTHER STATUTES                   I
0 110 Insurance                       PERSONAL INJURY                PERSONAL INJURY          0 625 Drug Related Seizure        0 422 Appeal 28 USC 158     0 375 False Claims Act
0 120 Marine                       0 310 Airplane                 0 365 Personal Injury -            of Property 21 USC 881     0 423 Withdrawal            0 376 Qui Tam (31 USC
0 130 Miller Act                   0 315 Airplane Product                Product Liability    0 690 Other                              28 CSC 157                   3729(a))
0 140 Negotiable Instrument               Liability               0 367 Health Care/                                                                        0 400 State Reapportionment
0 150 Recovery of Overpayment      0 320 Assault. Libel &                Pharmaceutical                                         ' PROPERTY RIGHTS . -..., 0 410 Antitrust
       & Enforcement ofludgment           Slander                        Personal Injury                                        0 820 Copynghts             0 430 Banks and Banking
0 151 Medicare Act                 0 330 Federal Employers'             Product Liability                                       0 830 Patent                0 450 Commerce
0 152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                       0 835 Patent - Abbreviated  0 460 Deportation
       Student Loans               0 340 Marine                          Injury Product                                                New Drug Application 0 470 Racketeer Influenced and
       (Excludes Veterans)         0 343 Marine Product                  Liability                                              0 840 Trademark                    Corrupt Organizations
0 153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                                                                       0 480 Consumer Credit
       of Veteran's Benefits       0 350 Motor Vehicle            0 370 Other Fraud          0 710 Fair Labor Standards         0 861 HIA (1395ff)          0 490 Cable/Sat TV
0 160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending            Act                         0 862 Black Lung (923)      0 850 Securities/Commodities/
0 190 Other Contract                     Product Liability        0 380 Other Personal       0 720 Labor/Management             0 863 DIWC/DIWW (405(g))           Exchange
0 19$ Contract Product Liability   0 360 Other Personal                 Propeny Damage              Relations                   0 864 SSID Tide XVI         0 890 Other Statutory Actions
0 196 Franchise                          injotY                   0 385 Property Damage      0 740 Railway Labor Act            0 865 RSI (405(g))          0 891 Agricultural Acts
                                   0 362 Personal Injury -              Product Liability    0 751 Family and Medical                                       0 893 Environmental Matters
                                         Medical Malpractice                                        Leave Act                                               0 895 Freedom of Information
I       REAL PROPERTY                  CIVIL RIGHTS '              PRISONER PETITIONS        0 790 Other Labor Litigation          FEDERAL TAX SUITS. —            Act
 0 210 Land Condemnation           0 440 Other Civil Rights          Habeas Corpus:          0 791 Employee Retirement          0 870 Taxes (U.S. Plaintiff 0 896 Arbitration
 0 220 Foreclosure                 0 441 Voting                   0 463 Alien Detainee             Income Security Act                 or Defendant)        0 899 Administrative Procedure
 0 230 Rent Lease & Ejectment      0 442 Employment               0 510 Motions to Vacate                                       0 871 IRS—Third Party              Act/Review or Appeal of
 0 240 Torts to Land               0 443 Housing/                       Sentence                                                       26 USC 7609                 Agency Decision
 0 245 Tort Product Liability            Accommodations           0 530 General                                                                             0 950 Constitutionality of
 0 290 All Other Real Property     0 445 Amer. w/Disabilities -   0 535 Death Penalty               IMMIGRATION                                                   State Statutes
                                         Employment                  Other:                  0 462 Naturalization Application
                                   0 446 Amer. w/Disabilities -   0 540 Mandamus & Other     1465 Other Immigration
                                         Other                    0 550 Civil Rights               Actions
                                   0 448 Education                0 555 Prison Condition
                                                                  0 560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an "X" in One Box Only)
0 1 Original             0 2 Removed from              0 3 Remanded from           0 4 Reinstated or 0 5 Transferred from                    0 6 Multidistrict           0 8 Multidistrict
    Proceeding                State Court                    Appellate Court               Reopened                  Another District               Litigation -             Litigation-
                                                                                                                     Nfld.&                         Transfer                 Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite furlsdiclumal statutes unless diversity)
                                        28 U.S.C. 1332(a)(11
VI. CAUSE OF ACTION
                                       Brief description of cause:
                                        Negligence and Premises Liability relating to Plaintiff Sadie Cameron's injury from contracting E. coli
       REQUESTED IN    0 CHECK IF THIS IS A CLASS ACTION                                        DEMANDS                                  CHECK YES only if demanded in complaint:
       COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                      JURY DEMAND:              %Yes 0 No
       RELATED CASE(S)
                         (See instructions)
       IF ANY                               JUDGE                                                                                 DOCKET NUMBER
DATE
01/24/2020
FOR OFFICE USE ONLY

   RECEIPT it                    AMOUNT                                 APPLYING IFP                                JUDGE                         MAG. JUDGE

                Print                               Save As...                                                                                                       Reset
